DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the duct (claim 1, line 23, see paragraph 45 of the printed publication) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 16 of claim 1 appears to have a typo and should read, “…the conveyed liquid enter the filter unit…”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serafin et al. US 2008/0185326.

	Claim 1, Serafin teaches a filter apparatus comprising: a filter unit (228) configured to filter a fluid, the fluid can enter the filter unit in a first tangent line direction  and a conveying unit extracting a fluid from a periphery of the filter unit to output a conveyed fluid, the conveyed fluid can then enter the filter unit in a second tangent line direction of the filter unit, the conveying unit comprises an extracting device (30) configured to extract the fluid to be conveyed from the filter unit to output the conveyed fluid, and a control element (paragraph 46) electrically connected to the extracting device, wherein the control element is configured to control a flow rate of the conveyed fluid outputted by the extracting device and a casing (210), the filter unit being disposed in the casing, and the casing comprising at least one input portion (214a) and at least one return portion (214d) which is different from the at least one input portion, liquid to be filtered and conveyed liquid is capable of entering the filter unit via the input portion and the return portion respectively as the fluid entering the casing is a mixture of both the fluid to be filtered and the conveyed fluid, the input portion extends along the first tangent line direction, the return portion extends in the second tangent line direction and the conveying unit comprises an outlet (224) communicating with a fixing member (the outlet inherently will communicate with some type of a fixing member as the outlet is fluidly connected to a conduit, the recited duct, that connects to the extracting device (30) and which is in turn connected to the return portion (214d) see fig. 1) (fig. 1-12). The recitation of the liquid entering the filter unit in a tangent line direction is a process limitation and does not provide any positively recited structure.
	Claim 2 recites the tangent line direction includes a direction deflected from a tangential direction corresponding to the first tangent line direction. A tangent line direction is not a positively recited structure and how the fluid enters the filter unit is not a structural limitation but a process limitation. The fluid in the apparatus of Serafin is capable of entering the filter unit in the recited direction and is therefore deemed to meet the limitations of the claim.
	Claims 3-5, Serafin further teaches the fluid can enter the filter unit in a third (214b) and fourth (214c) tangent line direction (fig. 10); and the fluid can enter the filter unit via a first position (214b) of the filter unit and the conveyed fluid can enter the filter unit via a second position (214e) of the filter unit, the first and second positions disposed diagonally with respect to the filter unit (fig. 12).
	Claim 7, Serafin further teaches the conveying unit further comprises a pressure detector (28) electrically connected to the control element, the pressure detector configured to detect a pressure of the fluid to be conveyed and the control element is configured to control the flow rate of the conveyed fluid based on the pressure of the fluid to be conveyed (paragraph 46).
	Claim 9 recites only process limitations and does not provide any further structural limitations to the apparatus.
	Claims 11-13, Serafin further teaches the casing further comprises a casing portion, and the filter unit is disposed in the casing portion (fig. 10-12); the at least one input is disposed on the casing portion (fig. 10-12); and the at least one return portion is disposed on the casing portion (fig. 10-12).

Response to Arguments
Applicant's arguments filed 3/3/22 have been fully considered but they are not persuasive. 
Applicant argues that in the prior art the raw fluid and the unfiltered output are delivered by the same duct and enter the filter assembly from the same inlets. The claims are directed to an apparatus. The prior art teaches an input and return portion which are different from each other, as required by the claim. The recitation of the liquid to be filtered and the conveyed liquid is a recitation of the liquid worked on by the apparatus but does not provide any particular structural limitation to the apparatus. The apparatus need only be capable of performing the recited process. In the case of Serafin, both liquid to be filtered and conveyed liquid flow through the input portion and the return portion and thus the limitations of the claim are taught by the prior art.
Applicant argues that the claimed invention allows the flow rate of the conveyed liquid outputted by the extracting device and the flow rate of the liquid to be filtered entering the filter unit can be separately controlled. This is a process limitation pertaining to how the apparatus is operated. In the prior art the flow rate of the conveyed liquid and the liquid to be filtered is capable of being separately controlled.
Applicant argues that Serafin does not disclose the inlet 214a and 214b extend along a tangent line direction. Figure 10 shows the different inlets entering the filter unit along a tangent line direction and figures 11 and 12 show even cleared the tangent line directions of the different inlets, figure 11: (214a-c) and figure 12: (215).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778